Citation Nr: 1041760	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for the 
grant of a total rating based on unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at the RO in August 2010.  A transcript of his hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO granted a TDIU and 
assigned an effective date of May 8, 2001; the Veteran appealed 
the effective date assigned.

2.  In a December 19, 2005 decision, the Board denied an 
effective date earlier than May 8, 2001 for the grant of the 
TDIU; the Veteran did not file an appeal with the U.S. Court of 
Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

The Board's denial of an effective date earlier than May 8, 2001 
is final, therefore the claim must be dismissed.  38 U.S.C.A. §§ 
5110, 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1100, 20.1104 
(2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed in greater detail below, resolution of this 
appeal rests on the interpretation of the law, rather than a 
dispute as to the underlying facts of this case.  Under such 
circumstances, VCAA is inapplicable.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).

Analysis

The Veteran seeks an effective date earlier than May 8, 2001 for 
the grant of a TDIU.  

By way of history, the Board notes that a TDIU was granted in a 
March 2004 rating decision; the RO assigned an effective date of 
May 8, 2001, based on the date that the evaluation of the 
Veteran's service-connected disabilities met the statutory 
criteria for the benefit.  The Veteran appealed, and in December 
2005 the Board determined that there was no competent evidence 
prior to May 8, 2001 that that the Veteran's service-connected 
disabilities prevented him from engaging in substantially gainful 
employment.  There is no indication that the Veteran pursued an 
appeal of the Board's decision.  

The Board observes that in general, rating decisions and Board 
decisions that are not timely appealed are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  
The Board also notes that when a determination of the agency of 
original jurisdiction is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  38 
C.F.R. §§ 20.1103 (2010).  


In August 2006, the Court entered its decision in Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court 
held that where a rating decision that established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision based on 
clear and unmistakable error (CUE).  Id; see also 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2010).  In 
essence, the Court held that there is no "freestanding" earlier 
effective date claim that could be raised at any time.  See Rudd, 
20 Vet. App. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds 
that the Veteran's request for an earlier effective date for a 
TDIU must be dismissed.  In this regard, the Board notes that a 
decision by the Board is final, and that the final appellate 
decision subsumed the RO's March 2004 rating decision.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20,1100, 20.1103, 
20.1104 (2010).  Moreover, although the undersigned explained the 
extent of the Board's jurisdiction to the Veteran at the August 
2010 hearing, neither the Veteran nor his representative has 
alleged CUE in the previous final decision.  

In summary, the Board has no alternative but to dismiss the 
appeal without prejudice to any later filing of a CUE claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim must be denied due to an absence of legal 
entitlement).


ORDER

The appeal is dismissed.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


